Order-entered October 30,1962 and interlocutory judgment entered December 11, 1962, unanimously modified, on the law, on the facts -and in the exercise of discretion, by striking from the said judgment the last decretal paragraph and providing in lieu thereof for the appointment of a court-employed special referee to take and state the account, and, as so modified, affirmed, with $20 costs and disbursements to defendant-appellant. Sua sponte, we direct a joint accounting with Sheean v. Allen (19 A D 2d 595). There are no other issues of law or fact to be determined. It would appear that most of the items deal with ordinary living expenses and the account is not so long or detailed as to present difficulty in resolving it and consequently is not a long account within the purview of section 466 of the Civil Practice Act. (See Brooklyn Public Lib. v. City of New York, 240 N. Y. 465.) It is the general policy of -the courts in this Department not -to extend the scope or occasion of references in the absence of consent of the parties or of special circumstances meriting such action. No special cir*596cunistanccs appear here. (Matter of Wilder v. Straus-Duparquet, 5 AD 2d 1; Wolfson v. McGrow & Co., 18 A D 2d 905.) In addition, both parties object to the private reference. Settle order on notice. Concur — Botein, P. J., Breitel, McNally, Stevens and Eager, JJ.